EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of SMSA Gainesville Acquisition Corp. on Form10-K/A for the year ended December 31, 2013, (the “Report”), as filed with the Securities and Exchange Commission on the date hereof,we, James York and Chuck Talley, Chief Executive Officer and Chief Financial Officer, respectively, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, toour knowledge: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SMSA Gainesville Acquisition Corp. Dated: September 10, 2014 By: /s/ James York Name: James York Title: President and Chief Executive Officer Dated: September 10, 2014 By: /s/ Chuck Talley Name: Chuck Talley Title: Chief Financial Officer
